Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
During a telephone conversation with Matthew Stark on 02/14/2022 a provisional election was made without traverse to prosecute the invention of a fluid pump, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 10 states “wherein the thermistor is in communication with a controller to deliver information related to the temperature of the continuous flow of the fluid in the accessory fluid path, wherein the controller operates the pump element at least partially based upon the temperature of the continuous flow of the fluid.”. However, while the specification discloses a generic controller (see paragraph 18 of the PGPub), there is not teaching of a particular temperature based control of the pump element.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,914,305. the claims of the current application merely rearrange, and in some cases broaden the limitations of the patent claims. The claims of the current application would be anticipated by the patented claims.


Allowable Subject Matter
	The claims remain rejected under Double Patenting, but would be allowable if the Double Patenting rejection is addressed and overcome.
	Independent claims 1 and 13 include limitations drawn to features of the accessory flow path such as an outer wall of the pump housing and a contoured portion of a circuit board housing aligned with an orifice that regulates flow into the accessory flow path, resulting in a continuous flow of fluid through the accessory path. Further, the claim limitations include a low-restriction return path associated with the accessory fluid path. A thermistor in the accessory flow path, in communication with the contoured portion simultaneously monitors temperature of the fluid in the accessory flow path and the main pump fluid path, with said temperatures being similar to one another.
	The prior art does not teach such a pump. The closest prior art to Suzuki (7,927,079) utilizes the sensor 45a in a motor cavity to sense the temperature of fluid, however the fluid is explicitly utilized to cool stator and motor portions and therefore will not have similar temperatures as the main pump fluid path.
	The prior art cited with the current action and listed below does not teach such an accessory flow path and thermistor arrangement.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 6884043, 2017/0067469, 2016/0281718, 2013/0259720, 5997264,  teach a pump with an accessory fluid path around the motor;

US 6447269, 7081728, 5882182, 5151016, 7927079 teach pumps with temperature sensors adjacent a flow path;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746